DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/25/2021 was 
considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “blind cavity” in claim 7 is used by the claim to mean “a cavity with a vent opening opposite a main opening,” (as interpreted from limitations in claim 8) while the accepted meaning is “a cavity open only at one end.” The term is indefinite because the specification does not clearly redefine the term.

Regarding claims 8 and 9, as depending from, and therefore inheriting all of the features and limitations of, claim 7, these claims are rejected for similar reasons.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonhomme et al. (FR 2722054 A1).

Regarding claim 1, Bonhomme discloses an electronic component, comprising: 
a circuit carrier unit (Fig. 1 element 16) having an electronic element (Fig. 1 element 15) assembled on the circuit carrier unit (as shown in Fig. 1 and discussed on Page 2 line 35 of the provided translation), the circuit carrier unit has a first section (as shown in Figs. 1 and 5 as top horizontal segment of element 16) and a second section (as shown in Figs. 1 and 5 as the bottom horizontal segment of element 16) arranged at a distance from the first section and opposing the first section (as shown in Fig. 1); and 
a housing (Fig. 1 element 10) at least partly encompassing the circuit carrier unit (as shown in Fig. 1), the housing has a first receiving portion receiving the first section (as shown in Fig. 1) and a second receiving portion receiving the second section (as shown in Fig. 1), the first receiving portion and the second receiving portion are separated from each other by a cooling clearance (Fig. 1 element 18 as discussed on Page 2 lines 42-45).

Regarding claim 2, Bonhomme discloses the component as set forth in claim 1 above and further wherein the circuit carrier unit has a base section (as shown in Figs. 1 and 5 as the vertical segment of element 16) connecting the first section and the second section (as shown in Figs. 1 and 5).

Regarding claim 3, Bonhomme discloses the component as set forth in claim 2 above and further wherein the circuit carrier unit has a flexible hinge element connecting the base section to the first section and/or the second section (wherein element 16 is disclosed in the Abstract to be a flexible printed circuit board, and as such would act as a hinge in the connection between the base section and the first and second sections).

Regarding claim 4, Bonhomme discloses the component as set forth in claim 2 above and further wherein the circuit carrier unit has a U-shaped cross-section, the first section forms a first leg and the second section forms a second leg extending from the base section (as shown in Figs. 1 and 5).

Regarding claim 5, Bonhomme discloses the component as set forth in claim 4 above and further wherein the first receiving portion and the second receiving portion are formed by a pair of parallel slots (as shown in Figs. 1 and 5).

Regarding claim 6, Bonhomme discloses the component as set forth in claim 1 above and further wherein the circuit carrier unit is at least one of a printed circuit board, a flexible printed circuit (as discussed in the Abstract), a direct copper bonded ceramic substrate, and a direct aluminum bonded ceramic substrate.

Regarding claim 7, Bonhomme discloses the component as set forth in claim 1 above and further wherein the cooling clearance is formed by a blind cavity with a closed bottom region and an opening for passing a cooling medium (as shown in Figs. 1, 4, and 5 and discussed on Page 2 lines 42-45 and Page 3 lines 9-13 of the provided translation).

Regarding claim 8, Bonhomme discloses the component as set forth in claim 7 above and further wherein the blind cavity has a venting aperture arranged distanced apart from the opening (wherein, as described on Page 3 lines 9-13 of the provided translation, elements 18 pass through housing 10, and as such the other end of elements 18 is interpreted as the venting aperture, as if further supported by Page 3 lines 27-28 of the provided translation).

Regarding claim 9, Bonhomme discloses the component as set forth in claim 7 above and further comprising a plurality of cooling ribs (Fig. 1 elements 19) extending along the blind cavity from the opening toward the closed bottom region (as discussed on Page 2 lines 48-49 of the provided translation).

Regarding claim 10, Bonhomme discloses the component as set forth in claim 1 above and further comprising a connector interface (Fig. 1 element 17) electrically contacting the electronic element (as discussed in the Abstract).

Regarding claim 11, Bonhomme discloses the component as set forth in claim 10 above and further wherein the connector interface has a plurality of electrically conductive contact elements (as shown in Fig. 1 in area 12).

Regarding claim 12, Bonhomme discloses the component as set forth in claim 11 above and further wherein the electrically conductive contact elements are a plurality of press-fit pins (as shown in Fig. 1 at area 12) connected to the circuit carrier unit (wherein press-fit pins are a well-known connection method in the art meeting the disclosure set forth on Page 2 lines 39-41).

Regarding claim 13, Bonhomme discloses the component as set forth in claim 1 above and further wherein the housing has a base body (Fig. 1 element 11) and a cover element (Fig. 1 element 14).

Regarding claim 14, Bonhomme discloses the component as set forth in claim 13 above and further wherein the cover element is attached to the base body and encloses the circuit carrier unit in a sealed manner (as shown in Figs. 1 and 3 and discussed on Page 3 lines 4-5).

Regarding claim 15, Bonhomme discloses the component as set forth in claim 1 above and further wherein the electronic element is a power switching element (wherein a power switching element is noted as a well-known electronic element in the art and therefore does not distinguish over the prior art disclosing the structural features and limitations recited).

Regarding claim 16, Bonhomme discloses the component as set forth in claim 1 above and further wherein the housing is at least partly filled with a potting material that covers at least a part of the circuit carrier unit (as shown in Fig. 1 as element 20 and Fig. 3 as element 23).

Regarding claim 17, Bonhomme discloses the electronic component as set forth in claim 1 above, which necessarily entails a method for assembling, and such a method necessarily comprises providing a circuit carrier unit (as shown in Fig. 1 as element 16), an electronic element is assembled on the circuit carrier unit (as shown in Fig. 1 as element 15), the circuit carrier unit has a first section and a second section arranged at a distance from the first section and opposing the first section (as shown in Fig. 1 as the top and bottom horizontal sections of element 16); providing a housing having a first receiving portion and a second receiving portion separated from the first receiving portion by a cooling clearance (as shown in Fig. 1 as element 10); and inserting the circuit carrier unit at least partly into the housing (as shown in Fig. 1 wherein element 16 is inserted into element 10), the first section is received in the first receiving portion and the second section is received in the second receiving portion (as shown in Fig. 1 wherein first and second sections of element 16 are received in first and second receiving portions of element 10).

Regarding claim 18, Bonhomme discloses the method as set forth in claim 17 above and further wherein the first section and the second section are inserted simultaneously into the first receiving portion and the second receiving portion (as shown in Figs. 1 and 5 wherein element 16 is simultaneously inserted into the first and second receiving portions, as would be necessary to prevent damage to the attached components).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841